                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MORRIS DAY,                                       Case No. 19-cv-05949-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER OF TRANSFER
                                                 v.
                                   9

                                  10     MAHER ROOHBAKNSH, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. He has named as

                                  14   defendants Dr. Maher Roohbaknsh; Wesley Health Center Lancaster and their nurses, et al.; and

                                  15   Nicole Fowler. ECF No. 1 at 1. Plaintiff alleges that some of these events took place at the

                                  16   Lancaster Public Library in Lancaster, California. See generally ECF No. 1. A substantial part of

                                  17   the events or omissions giving rise to the claim(s) occurred, and the defendants named appear to

                                  18   reside, in Los Angeles County, which lies within the venue of the Central District of California.

                                  19   See 28 U.S.C. § 84(c)(2). Venue therefore properly lies in the Central District. See id. § 1391(b).

                                  20   Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. § 1406(a),

                                  21   this action be TRANSFERRED to the United States District Court for the Central District of

                                  22   California.

                                  23          The Clerk shall transfer this matter forthwith.

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 27, 2019
                                                                                       ______________________________________
                                  26                                                                 JON S. TIGAR
                                                                                               United States District Judge
                                  27
                                  28
